Dismissed and Opinion Filed June 8, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01183-CR
                               No. 05-19-01184-CR

                 BRADLEY MORRIS KNIERIEM, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
         Trial Court Cause Nos. 401-81009-2018 and 401-81010-2018

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne


      Before the Court are appellant’s May 28, 2021 motions to voluntarily dismiss

these appeals, signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We

grant the motions and dismiss these appeals.
                        /Leslie Osborne/
191183f.p05             LESLIE OSBORNE
191184f.p05             JUSTICE
Do Not Publish
TEX.R.APP.P.47.2(b)




                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRADLEY MORRIS KNIERIEM,                       On Appeal from the 401st Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 401-81009-
No. 05-19-01183-CR          V.                 2018.
                                               Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                   Osborne. Justices Pedersen, III and
                                               Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of June, 2021.




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRADLEY MORRIS KNIERIEM,                       On Appeal from the 401st Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 401-81010-
No. 05-19-01184-CR          V.                 2018.
                                               Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                   Osborne. Justices Pedersen, III and
                                               Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of June, 2021.




                                       –4–